 

Exhibit 10.4



 

NEITHER THIS SECURITY NOR THE SECURITIES AS TO WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

 

COMMON STOCK PURCHASE WARRANT

THEMAVEN, INC.

 

 

Warrant Shares: 1,500,000

Date of Issuance: June 15, 2018 (“Issuance Date”)

 

This COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received in the form of the surrender of certain existent rights for additional
shares of Common Stock (as defined below) of theMaven, Inc., a Delaware
corporation, (the “Company”) under two securities purchase agreements dated
January 4, 2018 and March 30, 2018, Strome Mezzanine Fund LP (including any
permitted and registered assigns, the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date of issuance hereof during the Exercise Period
(as defined below), to purchase from the Company, up to 1,500,000 shares of
Common Stock (as defined below) (the “Warrant Shares”) (whereby such number may
be adjusted from time to time pursuant to the terms and conditions of this
Warrant) at the Exercise Price (defined below) per share then in effect.

 

1.                   EXERCISE OF WARRANT.

 

(a)    Mechanics of Exercise. Subject to the terms and conditions hereof, the
rights represented by this Warrant may be exercised in whole or in part at any
time or times during the Exercise Period by delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant. The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder. Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares purchased. On or before the third
Trading Day (the “Warrant Share Delivery Date”) following the date on which the
Company shall have received the Exercise Notice, and upon receipt by the Company
of payment to the Company of an amount equal to the

 



 

 



 

applicable Exercise Price multiplied by the number of Warrant Shares as to which
all or a portion of this Warrant is being exercised (the “Aggregate Exercise
Price” and together with the Exercise Notice, the “Exercise Delivery Documents”)
in cash or by wire transfer of immediately available funds (or by cashless
exercise, in which case there shall be no Aggregate Exercise Price provided),
the Company shall (or direct its transfer agent to) issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the Company’s share register in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
certificates evidencing such Warrant Shares. If this Warrant is submitted in
connection with any exercise and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than five Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 6) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised.

 

If the Company fails to cause its transfer agent to transmit to the Holder the
respective shares of Common Stock by the respective Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise in Holder’s sole
discretion.

 

If (i) the Market Price (as herein defined) of one share of Common Stock is
greater than the Exercise Price and (ii) there is no effective, non-stale
registration statement of the Company covering the Holder’s immediate resale of
the Warrant Shares without any limitations, then Holder may elect to receive
Warrant Shares pursuant to a cashless exercise, in lieu of a cash exercise,
equal to the value of this Warrant determined in the manner described below (or
of any portion thereof remaining unexercised) by surrender of this Warrant and a
Notice of Exercise, in which event the Company shall issue to Holder a number of
Common Stock computed using the following formula:

 

X = Y (A-B)

 

A

 

WhereX =      the number of Warrant Shares to be issued to Holder.

 

Y =the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).

 

A= the Market Price (at the date of suchcalculation).

 

B= Exercise Price (as adjusted to the date of such calculation).

 

(b)    No Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Warrant Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the

 



2

 



 

exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then-current fair market value of a Warrant Share by such fraction or round
up to the next whole Warrant Share, as determined by the Company in its
discretion.

 

2.                  ADJUSTMENTS. The Exercise Price and the number of Warrant
Shares shall be adjusted from time to time as follows:

 

(a)    Distribution of Assets. If the Company shall declare or make any dividend
or other distribution of its assets (or rights to acquire its assets) to holders
of shares of Common Stock, by way of return of capital or otherwise (including
without limitation any distribution of cash, stock or other securities, property
or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case:

 

(i)    any Exercise Price in effect immediately prior to the close of business
on the record date fixed for the determination of holders of shares of Common
Stock entitled to receive the Distribution shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction (i) the numerator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii)  the denominator of which shall be the Closing Sale Price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and

 

(ii) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“Other Shares of Common Stock”), then the Holder may elect to receive a warrant
to purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding clause (i)
and the number of Warrant Shares calculated in accordance with the first part of
this clause (ii).

 

(b)    Anti-Dilution Adjustments to Exercise Price. If the Company or any
Subsidiary (as herein defined) thereof, as applicable, at any time while this
Warrant is outstanding, shall sell or grant any option to purchase, or sell or
grant any right to reprice, or otherwise dispose of or issue (or announce any
offer, sale, grant or any option to purchase or other disposition) any Common
Stock or

 

 

3

 





 

securities entitling any person or entity to acquire shares of Common Stock
(upon conversion, exercise or otherwise), at an effective price per share less
than the then Exercise Price (such lower price, the “Base Share Price” and such
issuances collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than the Exercise Price, such issuance shall be deemed to have occurred for less
than the Exercise Price on such date of the Dilutive Issuance), then the
Exercise Price shall be reduced at the option of the Holder and only reduced to
equal the Base Share Price, and the number of Warrant Shares issuable hereunder
shall be increased such that the aggregate Exercise Price payable hereunder,
after taking into account the decrease in the Exercise Price, shall be equal to
the aggregate Exercise Price prior to such adjustment. The Company shall notify
the Holder in writing, no later than the Trading Day following the issuance of
any Common Stock or Common Stock Equivalents subject to this Section 2(b),
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 2(b), upon
the occurrence of any Dilutive Issuance, after the date of such Dilutive
Issuance the Holder is entitled to receive a number of Warrant Shares based upon
the Base Share Price regardless of whether the Holder accurately refers to the
Base Share Price in the Notice of Exercise.

 

(c)    Notwithstanding anything in this Warrant to the contrary, there shall be
no adjustment to the Exercise Price nor the number of Warrant Shares pursuant to
this Section 2 in connection with any issuance by the Company, or any Subsidiary
thereof, of shares of Common Stock or Common Stock Equivalents to (i) any
Channel Partner Warrant, being a warrant issued under the Company’s
board-approved Channel Partner Warrant Program to incentivize the performance of
a Channel Partner (being a person or entity which has entered into a Channel
Partner Agreement with the Company or its subsidiaries) in its use of the
Company’s technology platform, (ii) any employee, consultant or director of the
Company under an option or warrant approved by the board of directors and issued
for compensatory purposes, or (iii) any capital raising transaction approved by
the board of directors, including notes, debentures, institutional loans and
similar transactions with a net proceeds value of not less than $1,000,000 in
one or more related transactions.

 

(d)    Notwithstanding anything in this Warrant to the contrary, in no event
shall the Exercise Price be reduced pursuant to this Section 2 to an amount
lower than $0.50 per share.

 

3.                    FUNDAMENTAL TRANSACTIONS. If, at any time while this
Warrant is outstanding, (i) the Company effects any merger of the Company with
or into another entity and the Company is not the surviving entity (such
surviving entity, the “Successor Entity”), (ii) the Company effects any sale of
all or substantially all of its assets in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or by another individual or entity, and approved by the Company) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares of Common Stock for other securities, cash or property and the
holders of at least 51% of the Common Stock accept such offer, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision

 



4

 

  

or combination of shares of Common Stock) (in any such case, a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive the number of shares of Common Stock of the
Successor Entity or of the Company and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
Successor Entity in such Fundamental Transaction shall issue to the Holder a new
warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.

 

4.                 NON-CIRCUMVENTION. The Company covenants and agrees that it
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and non-
assessable shares of Common Stock upon the exercise of this Warrant, and (iii)
shall, for so long as this Warrant is outstanding, have authorized and reserved,
free from preemptive rights, three times the number of shares of Common Stock
issuable under the Warrant to provide for the exercise of the rights represented
by this Warrant (without regard to any limitations on exercise).

 

5.                 WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, this Warrant, in and of itself, shall not entitle
the Holder to any voting rights or other rights as a stockholder of the Company.
In addition, nothing contained in this Warrant shall be construed as imposing
any liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

  

5

 



 

 

6.                 REISSUANCE.

 

(a)    Lost, Stolen or Mutilated Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 

(b)    Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall be of like
tenor with this Warrant, and shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date.

 

7.                 INFORMATION. Upon the reasonable request of the Holder, the
Company will deliver to the Holder all information and data, not proprietary in
nature (in the good-faith judgment of the Company), pertaining to its business,
financial and corporate affairs to the extent that such delivery will not
violate any then applicable laws or any obligations of the Company with third
persons. The Company will permit any person designated by the Holder in writing,
at the expense of the Holder, to visit and inspect any of the properties of the
Company, including its books of account, and to discuss its affairs, finances,
and accounts with the Company’s officers or directors, all at reasonable times
and as often as the Holder may reasonably request, and all in a manner
consistent with the reasonable security and confidentiality needs of the
Company, provided that the Company shall be under no such obligation (i) with
respect to information deemed in good faith by the Company to be proprietary or
(ii) if the Company’s Board of Directors reasonably believes that the proposed
visit, inspection or discussion would violate applicable laws or any obligation
with third persons.

 

8.                  BOARD OBSERVER RIGHTS. The Holder has the right to attend
all meetings of the Company’s Board of Directors (on a non-voting basis), at the
Holder’s expense, and receive all information given to the Board of Managers,
subject to standard confidentiality limitations.

 

9.                 REPRESENTATIONS AND WARRANTIES OF THE COMPANY;
INDEMNIFICATION.



 

(a)The Company hereby represents and warrants to the Holder that, as of the date
hereof:

 

(i)Funding. The Company has adequate funding to make the cash payment required
under the Merger Agreement dated as of March 13, 2018 by and among the Company,
HP Acquisition Co., Inc. and HubPages, Inc., a Delaware corporation, as amended
on April 25, 2018 and on June 1, 2018.

 

(ii)Capitalization. The authorized capital stock of the Company consists solely
of 100,000,000 Common Shares Authorized ($0.001 Par Value). Of the authorized
capital stock of the Company, 36,372,313 shares of Common Stock are issued and
outstanding. All such issued and outstanding shares of Common Stock are duly
authorized, validly issued, fully paid and nonassessable and all are owned,
beneficially and of record,

 

 

6

 

 



as set forth on the capitalization table provided to the Holder at the time of
issuance of this Warrant. The fully diluted capital stock of the Company is
54,392,564, which represents all issued shares of capital stock of the Company,
plus all outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights (based on gross proceeds of only
$5,000,000 raised in a private placement of notes on the date hereof, excluding
any additional proceeds from the sale of similar notes), exchange rights, or
other contracts or commitments that could require the Company or any shareholder
of the Company to issue, sell, or otherwise cause to become outstanding any of
the Company’s capital stock. There are no stock appreciation, phantom stock,
profit participation, or similar rights with respect to the Company.

 

(b)From and after the Closing, the Company shall indemnify and hold harmless the
Holder from and against all losses, costs, liabilities, damages, penalties,
fines, judgments, claims or expenses (including reasonable attorneys’ fees),
incurred by or asserted against the Holder in connection with or arising from
(a) any breach by the Company of its covenants and agreements contained herein;
and (b) any breach by the Company of the representations and warranties
contained herein.

 

10.TRANSFER.

 

(a)    Notice of Transfer. The Holder agrees to give written notice to the
Company before transferring this Warrant or transferring any Warrant Shares of
such Holder’s intention to do so, describing briefly the manner of any proposed
transfer. Promptly upon receiving such written notice, the Company shall present
copies thereof to the Company’s counsel. If the proposed transfer may be
effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder thereof, whereupon the Holder shall be entitled to transfer this Warrant
or to dispose of Warrant Shares received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Holder
to the Company; provided, however, that an appropriate legend may be endorsed on
this Warrant or the certificates for such Warrant Shares respecting restrictions
upon transfer thereof necessary or advisable in the opinion of counsel and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act and applicable state securities
laws; and provided further that the prospective transferee or purchaser shall
execute the Assignment of Warrant attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.

 

(b)    If the proposed transfer or disposition of this Warrant or such Warrant
Shares described in the written notice given pursuant to this Section 10 may not
be effected without registration or qualification of this Warrant or such
Warrant Shares, the Holder will limit its activities in respect to such transfer
or disposition as are permitted by law.

 

7

 



 

11.               NOTICES. Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with the notice provisions contained in the Securities Purchase
Agreement of March 30, 2018, between the Company and the Holder. The Company
shall provide the Holder with prompt written notice (i) immediately upon any
adjustment of the Exercise Price, setting forth in reasonable detail, the
calculation of such adjustment and (ii) at least 20 days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any stock or other securities directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock or other property, pro rata to the holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

12.               AMENDMENT AND WAIVER. The terms of this Warrant may be amended
or waived (either generally or in a particular instance and either retroactively
or prospectively) only with the written consent of the Company and the Holder.

 

13.               GOVERNING LAW. This Warrant shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts or in the federal courts located in the State of
California, County of Los Angeles. The parties to this Warrant hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.

 

14.               REGISTRATION RIGHTS. The Warrant Shares shall be entitled to
be registered pursuant to the terms of the Registration Rights Agreement dated
as of March 30, 2018 among the Company, certain buyers of securities as of that
date, in the form of Exhibit A attached to the Securities Purchase Agreement
dated as of March 30, 2018.

 

8

 



  

15.               ACCEPTANCE. Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.

 

16.              CERTAIN DEFINITIONS. For purposes of this Warrant, the
following terms shall have the following meanings:

 

(a)    “Common Stock” means the Company’s common stock, and any other class of
securities into which such securities may hereafter be reclassified or changed.

 

(b)    “Common Stock Equivalents” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(c)    “Exercise Period” shall mean the period commencing on the Issuance Date
of June 13 and ending on 5:00 p.m. eastern standard time on the five-year
anniversary thereof.

 

(d)    “Exercise Price” means $1.19, the closing price on June 14, 2018, as it
may be adjusted under the terms of this Warrant.

 

(e)    “Principal Market” means the primary national securities exchange or
marketplace on which the Common Stock is then traded.

 

(f) “Market Price” means the highest traded price of the Common Stock during the
ten Trading Days prior to the date of the respective Exercise Notice.

 

(g)    “Subsidiary” means any operating subsidiary of the Company, specifically
excluding any subsidiary formed or existing as a holding company or a company
with minimal or non- significant assets as related to the then current or
immediately contemplated business of the Company.

 

(h)    “Trading Day” means (i) any day on which the Common Stock is listed or
quoted and traded on its Principal Market, (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets, or (iii) if trading does
not occur on the over-the-counter markets, any Business Day.

 

 

 

* * * * * * *

 

9

 



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set forth above.

 

 

THEMAVEN, INC.

 

 

 

/s/ James Heckman

Name: James Heckman

Title:  Chief Executive Officer

 

 

 

 

 



EXHIBIT A

 

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Common Stock Purchase
Warrant)

 

 

THE UNDERSIGNED holder hereby exercises the right to purchase of the shares of
Common Stock (“Warrant Shares”) of theMaven, Inc., a Delaware corporation (the
“Company”), evidenced by the attached copy of the Common Stock Purchase Warrant
(the “Warrant”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.

 

1.Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):

 

¨a cash exercise with respect to ____________________ Warrant Shares; or

 

¨by cashless exercise pursuant to the Warrant.

 

 

2.Payment of Exercise Price. If cash exercise is selected above, the holder
shall pay the applicable Aggregate Exercise Price in the sum of
$________________ to the Company in accordance with the terms of the Warrant.

 

3.Delivery of Warrant Shares. The Company shall deliver to the holder
_____________ Warrant Shares in accordance with the terms of the Warrant.

 

 

Date: ________________________

 

 



        __________________________________   (Print Name of Registered Holder)  
        By: ________________________________  
Name: __________________________________
Title:   __________________________________                



 

 

 

 

EXHIBIT B

 

ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
_____________________ the right to purchase shares of common stock
of _____________________ TheMaven, Inc., to which the within Common Stock
Purchase Warrant relates and appoints _____________________, as
attorney-in-fact, to transfer said right on the books of TheMaven, Inc. with
full power of substitution and re-substitution in the premises. By accepting
such transfer, the transferee has agreed to be bound in all respects by the
terms and conditions of the within Warrant.

 

Date: ________________________

  



        __________________________________   (Signature) *      
__________________________________   (Name)   



 

  __________________________________   (Address)      
__________________________________   (Social Security or Tax Identification No.)
               

 

  

* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Common Stock Purchase Warrant in every particular
without alteration or enlargement or any change whatsoever. When signing on
behalf of a corporation, partnership, trust or other entity, please indicate
your position(s) and title(s) with such entity.

 



 

 